Citation Nr: 1633236	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-48 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to nonservice-connected burial benefits.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran served on active duty from April 1943 to April 1946, including in the European Theater of Operations during World War II.  He died in October 2006.  The appellant is his surviving adult daughter.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 administrative decision in which the RO in Philadelphia, Pennsylvania, inter alia, denied nonservice-connected burial benefits.  In May 2010, the appellant filed a notice of disagreement (NOD) limited to that issue.  A statement of the case (SOC) was issued in November 2010, and the appellant filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals ) in December 2010.

Because the Appellant currently lives within the jurisdiction of the RO in Newark, New Jersey, that facility retains jurisdiction in this appeal.

This matter was previously before the Board in April 2013 at which time it was remanded for additional development.  The appeal has now been returned to the Board.

The Board notes that in the April 2013 Remand, it had indicated that there was a question as to whether the Veteran had additional service-connected disabilities in addition to the service-connected bilateral perceptive deafness (or hearing loss).  In a November 2015 Supplemental Statement of the Case (SSOC), it was confirmed that service connection had been established for the hearing loss.  The appellant has never asserted, nor has the record demonstrated, that the Veteran's service-connected disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.   See 38 C.F.R. § 3.312(b).  As such, the issue before the Board remains as captioned above.

As a final preliminary matter, the Board also notes that the Veteran's claims file has been converted into a paperless, electronic claims file via Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.
 
2.  The Veteran died in October 2006 in Hoboken, New Jersey, due to nonservice-connected causes.

3.  The Veteran did not die while properly admitted to a VA facility for hospital, nursing home, or domiciliary care, or while transferred or admitted to a non-VA facility at VA expense for the purpose of examination, treatment, or care.
 
4.  The appellant's application for nonservice-connected burial benefits was received by VA in March 2010, more than two years after the Veteran's burial.


CONCLUSION OF LAW

The claim for nonservice-connected burial benefits is without legal merit.  38 U.S.C.A. § 2302-2308 (West 2014); 38 C.F.R. § 3.1700-3.1713 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  Moreover, pursuant to the prior the record reflects that the AOJ sent correspondence to the appellant in May 2013, March 2015, and April 2015 requesting that she provide additional information as to the VA benefits she asserted that the Veteran received during his lifetime; the appellant did not respond to such correspondence. 

The Board finds that these actions are sufficient to satisfy fundamental due process owed the appellant.  As will be explained below, as a fundamental criterion for entitlement to nonservice-connected burial benefits is not met, the claim is being denied as a matter of law.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 


Analysis

The appellant is seeking entitlement to nonservice-connected burial benefits.  The Veteran died in October 2006.  The appellant filed an Application for Burial Benefits (VA Form 21-530) in March 2010.  The appellant generally asserts that a nonservice-connected burial allowance is warranted because of the Veteran's service to this country and the strain paying for his burial has placed on her finances.

As an initial matter, the Board notes that effective July 7, 2014, VA amended its 
regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the regulations from 38 C.F.R. §§ 3.1600 through 3.1612 and replaced them with the new 38 C.F.R. §§ 3.1700  through 3.1713.  See 79 Fed. Reg. 32,653-62 (June 6, 2014).  This final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  As the appellant's claim for burial benefits was pending on July 7, 2014, the Board will consider her claim under the amended regulations.

The Board acknowledges that the November 2015 SSOC does not show that the AOJ had an opportunity to consider the appellant's claim under the amended regulations.  However, VA revised 38 C.F.R. § 20.903(b) (2010) to allow the Board to address law in the first instance without notice to the appellant.  See 38 C.F.R. § 20.903(b) (2015); see also 76 Fed. Reg. 17,544 (Mar. 30, 2011).  As part of the rationale for the rulemaking, the Department noted that parties dealing with the government are generally charged with knowledge of the law and that statutes, regulations, and case law are matters of public record.  76 Fed. Reg. at 17,546.  As a result of this change, the Board's consideration of law not already considered by the AOJ does not constitute a procedural defect and does not require any other action to be taken prior to a proper appellate decision.  See 38 C.F.R. § 19.9(a). 

If a Veteran's death is not service-connected, a sum may be paid to cover the burial and funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the Veteran was in receipt of VA pension or compensation at the time of death; (2) if the Veteran would have been receiving disability compensation but for the receipt of military retired pay; (3) the Veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1705. 

An application for nonservice-connected burial allowances must be received no 
later than two years after the burial of the Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703.

According to the Veteran's death certificate, he died in October 2006.  An Application For United States Flag For Burial Purposes (VA Form 2008) dated in October 2006, shows that a flag was received on October 31, 2006, for the purposes of honoring the Veteran at burial.  The Veteran's Certificate of Death shows that the immediate cause of death was determined to be cardiac arrest, severe coronary artery disease, and chronic atrial fibrillation.  There were no other contributory causes of death identified. 

The appellant's claim for nonservice-connected burial benefits was received by the AOJ in March 2010, more than two years after the Veteran's burial.  See March 2010 Application for Burial Benefits (VA Form 21-530).  The AOJ has denied the claim on the basis that the claim was not filed within two years of the Veteran's burial.  After reviewing the record, the Board agrees that the appellant's claim must be denied because she did not file a timely claim for nonservice-connected burial benefits.

The Board acknowledges that the two-year statutory time limitation for filing a claim for burial benefits applies only to claims for nonservice-connected burial allowances, and that under 38 C.F.R. § 3.1706, a burial allowance may also be payable for a Veteran whose death was not service-connected and who died while hospitalized by VA.  However, the appellant was provided an opportunity to offer additional information concerning where the Veteran died (i.e., at a VA Medical Center for hospital, nursing, or domiciliary care, a non-VA facility for hospital care, or a nursing home).  Notice was provided to the appellant on three different occasions (by letters dated in May 2013, March 2015, and April 2015).  Nevertheless, she failed to reply to any correspondence.   While it is noted on the Veteran's death certificate that the place of death was Hoboken, New Jersey, there is no VA hospital located in that city.

The Board recognizes and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's burial expenses.  However, the payment of burial benefits is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104.

Accordingly, the Board finds that because the appellant's application for nonservice-connected burial benefits was not filed within two years after the Veteran's burial, as a matter of law, the appeal must be denied.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The claim for nonservice-connected burial benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


